1

2

3                                   UNITED STATES DISTRICT COURT
4                                          DISTRICT OF NEVADA
5                                                      ***
6     TIMOTHY LEROY WILLIAMS,                                  Case No. 2:16-cv-00019-APG-CWH
7                                            Petitioner,                      ORDER
              v.
8
      BRIAN E. WILLIAMS, SR, et al.,
9
                                          Respondents.
10

11           In this pro se 28 U.S.C. § 2254 habeas matter, the inmate locator on the state corrections

12   department website reflects that petitioner no longer is at Northern Nevada Correctional Center

13   and that he instead has been released from custody. Petitioner has not filed an updated address.

14   Under LR IA 3-1 of the local rules, a petitioner must immediately file written notification of any

15   change of address.

16           IT IS THEREFORE ORDERED that, within 30 days of entry of this order, petitioner

17   shall file an updated notice of his current address. This action will be dismissed without further

18   prior order of the court if petitioner fails to do so.

19           DATED: 17 October 2018.
20

21                                                               ANDREW P. GORDON
                                                                 UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                           1
